Name: Council Decision (CFSP) 2016/2112 of 1 December 2016 amending Decision 2014/401/CFSP on the European Union Satellite Centre
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service
 Date Published: 2016-12-02

 2.12.2016 EN Official Journal of the European Union L 327/78 COUNCIL DECISION (CFSP) 2016/2112 of 1 December 2016 amending Decision 2014/401/CFSP on the European Union Satellite Centre THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 June 2014, the Council adopted Decision 2014/401/CFSP (1) on the European Union Satellite Centre and repealing Joint Action 2001/555/CFSP on the establishment of a European Union Satellite Centre. (2) The Board of the European Union Satellite Centre (SATCEN) should have the possibility to invite experts from relevant States, international organisations, bodies and entities to some of its meetings to provide information on particular subjects. (3) SATCEN should be responsible for implementing international agreements concluded by the Union in the field of Common Foreign and Security Policy in relation to SATCEN's activities. (4) Decision 2014/401/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/401/CFSP is amended as follows: (1) Article 6(4) is replaced by the following: 4. The Director of SATCEN or the Director's representative shall, as a rule, attend Board meetings. The Chairman of the European Union Military Committee, the Director-General of the European Union Military staff and the European Union Civilian Operations Commander may also attend Board meetings. Representatives of relevant Union institutions, agencies, bodies and entities as well as representatives of third States, international organisations and entities may also attend Board meetings to provide information in relation to specific agenda items, upon invitation by the Board.. (2) In Article 20, the following paragraph is inserted after paragraph 2: 2a. SATCEN shall be responsible, upon approval by the Board, for implementing international agreements concluded by the Union in the field of Common Foreign and Security Policy as far as they concern SATCEN's activities. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 1 December 2016. For the Council The President A. Ã RSEK (1) Council Decision 2014/401/CFSP of 26 June 2014 on the European Union Satellite Centre and repealing Joint Action 2001/555/CFSP on the establishment of a European Union Satellite Centre (OJ L 188, 27.6.2014, p. 73).